Citation Nr: 0718169	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  00-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with generalized anxiety disorder and 
dysthymia, currently rated 30 percent disabling.

2.  Entitlement to special monthly compensation based on 
housebound status.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from March 1971 to August 
1991.  He was a prisoner of war (POW) of the Iranian 
Government, held at the American Embassy in Tehran from 
November 4, 1979 to January 20, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from  rating decisions by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an increased rating for PTSD with 
generalized anxiety disorder and dysthymia was last before 
the Board in April 2005 when it was remanded for additional 
evidentiary development.  

In September 2006, the veteran's representative submitted a 
claim for special monthly compensation.  The RO has 
consistently adjudicated the claim as one of entitlement to 
special monthly compensation based on housebound status.  
However, there is no indication that the veteran desired to 
limit his appeal to compensation based on being housebound.  
The Board finds that the veteran has also submitted a claim 
of entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.  
As this matter has not been developed or certified for appeal 
and is not inextricably intertwined with the issues now 
before the Board, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's PTSD with generalized anxiety disorder and 
dysthymia is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  The veteran does not have a single service-connected 
disability ratable at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is the veteran permanently 
housebound by reason of service-connected disabilities that 
substantially confine him to his dwelling or immediate 
premises.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
PTSD with generalized anxiety disorder and dysthymia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2006). 

2.  The criteria for an award of special monthly compensation 
based upon housebound status have not been met.  38 U.S.C.A. 
§§ 1114, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.350, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the June 2006 
and October 2006 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the June 2006 and October 2006 VCAA 
letters explicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
The letters specifically set forth VA's responsibilities 
regarding attempting to obtain information and evidence, as 
well as the appellant's responsibilities regarding 
information and evidence to be provided to VA.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on these claims have been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims ("Court") issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The Board 
believes that the Dingess/Hartman v. Nicholson case applies 
to claims for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims, any questions as to the 
effective dates to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all service medical 
records and VA records have been obtained.  The veteran 
failed to report for several VA examinations without good 
cause.  The requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  The Board notes the veteran has applied for Social 
Security disability benefits in August 2006.  However, there 
is no indication that any further action has been taken on 
this claim nor is the Board aware of any outstanding Social 
Security records which should be obtained.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant. 



Entitlement to an increased rating for PTSD with generalized 
anxiety disorder and dysthymia, currently rated 30 percent 
disabling

Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate  
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected mental disorder is to be 
rated under the general rating formula for mental disorders 
under 38 C.F.R. § 4.130.  The pertinent provisions of 38 
C.F.R. § 4.130 relating to rating psychiatric disabilities 
read as follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Factual Background

The veteran's claim for an increased rating for his 
psychiatric disability was received in November 1999.  

A VA hospitalization record dated in June 1999 indicates that 
the veteran was coherent and oriented.  There was no evidence 
of hallucinations or delusions.  Recent and remote memory 
were within normal limits.  The veteran was not suicidal.  He 
expressed frustration over his relationship with his spouse.  
The veteran worked part time cleaning carpets and also took 
care of his children.  He reported he would periodically get 
angry about his life circumstances.  A diagnosis of PTSD and 
bipolar disorder was made.  A GAF of 50 was assigned.  

A July 1999 clinical record indicates that the veteran's main 
problem was with his wife.  Objectively, it was noted that 
the veteran was intense and anxious.  He reported that his 
self esteem was poor and that he was easily irritated.  He 
had difficulty with manifestations of anger.  

A separate record dated in July 1999 indicates that, at one 
time, the veteran had significant PTSD symptoms but these 
were fading with treatment.  Mental status examination 
revealed that the veteran's mood appeared slightly subdued 
but goal directed.  There was no disorganization or psychotic 
symptoms and no death wishes.  The diagnosis was depressive 
disorder not otherwise specified.  A GAF of 60 was assigned.  

In September 1999, the veteran reported that he had grown 
away from his wife of 15 years.  The veteran desired to keep 
the family going.  He continued in his carpet and upholstery 
cleaning business but said he had very little interest or 
motivation at the time.  Mental status examination revealed 
that the veteran was mildly depressed without psychotic 
symptoms.  Thought was normal.  There were no problems with 
judgment or insight.  The veteran denied suicidal or 
homicidal ideations or plans.  The assessment was depressive 
disorder not otherwise specified and PTSD.  A GAF of 60 was 
assigned.  

In October 1999, it was noted the veteran was doing well but 
living in a stressful environment.  He was keeping busy with 
work, children and church.  He reported he had periods of 
depression and anxiety but they were not as long or as 
serious as in the past.  

In November 1999, the veteran complained of increased anxiety 
which was related to the anniversary of his captivity.  His 
marriage was still troubled and problematic.  His work was 
slow and he had equipment problems.  Mental status 
examination revealed that the veteran's affect was a little 
constricted.  Thought was rational and goal directed.  Speech 
was normal.  There were no hallucinations and no death 
wishes.  The assessment was depressive disorder not otherwise 
specified and PTSD.  A GAF of 60 was assigned.  

In December 1999, the veteran complained of problems with his 
mood being up and down.  He was having difficulty with his 
spouse.  He enjoyed his children and spent time with them.  
He was close to several church friends.  Mental status 
examination revealed that affect was somewhat controlled.  
Speech, thought and perception were all normal.  The 
assessment was depression not otherwise specified related to 
PTSD and PTSD.  

In January 2000, the veteran reported difficulty with his 
church and family and problems with his pastor.  The marital 
relationship remained cold and mistrustful.  Work was not an 
issue for conflict and was reported to be okay.  A GAF of 60 
was assigned.  

A February 2000 clinical record indicated the veteran 
reported being angry and depressed more than usual.  It was 
noted that the veteran continued to experience exaggerated 
startle response.  A GAF of 60 was assigned.  

On VA examination in February 2000, the veteran reported 
difficulty sleeping.  He had disturbed sleep approximately 5 
hours per night and nightmares approximately three to four 
times per week.  He also reported flashbacks of Middle 
Eastern men.  He reported difficulty with loud noises, 
regardless of the source.  He reported that he would be jumpy 
and easily startled with a hypervigilent attitude.  The 
veteran reported that he owned a cleaning company which 
cleaned upholstery and carpets.  He also carried mail part 
time, approximately 20 days per year.  It was noted that the 
veteran had limited activities but did attend his children's 
athletic games.  He enjoyed family get togethers and often 
times went pheasant hunting.  Subjectively, the veteran 
reported that he was not able to get organized, felt very 
depressed and had continuing nightmares and flashbacks.  He 
also reported an anniversary type syndrome whereby he had 
difficulty sleeping, became hypervigilent and was easily 
startled.  He also reported depression and ongoing anxiety 
with extreme reaction to stress in the form of increasing 
heart rate and sweats.  The depression was characterized as 
vegetative symptomatology including difficulty sleeping, no 
energy, and declining motivation.  Mental status examination 
revealed that the veteran had good hygiene.  He seemed quite 
nervous.  He was articulate and expressed his thoughts in an 
organized process without any indication of delusions or 
hallucinations.  He maintained appropriate behavior.  There 
was no indication of abnormal impulse control.  Mood was 
depressed with a noticeable anxiety component.  The veteran 
was oriented.  Memory and recall were adequate.  He did not 
have any difficulty with concentration and attention.  There 
was no indication of any ritualistic behavior.  There was no 
incidence of panic attack during the interview.  Interaction, 
communication and demeanor were all within normal limits.  
The diagnoses were moderate chronic PTSD, moderate chronic 
generalized anxiety disorder and mild to moderate dysthymic 
disorder partly secondary to PTSD and partly due to life 
circumstances.  A GAF of 65 was assigned.  The examiner found 
that the veteran had continued flashbacks, nightmares and bad 
dreams over his forced captivity in 1977.  He suffered from 
memories of his captivity and was stress sensitive which 
invariably affected his day to day activities.  The examiner 
opined that the depression and anxiety were part of the PTSD 
and that they were not to be treated separately.  

In March 2000, it was noted that the veteran had recently 
left his church over disagreements with the pastor.  

A May 2000 clinical record revealed that the veteran had some 
flares of PTSD symptomatology, particularly with sleeping, as 
a result of discussing his disability claim with his former 
psychiatrist.  He remained semi-estranged from his wife and 
described his home life as lonely.  He was going to visit his 
oldest daughter from his first marriage with some family 
members.  Mental status examination revealed that the veteran 
was well dressed and groomed.  His mood was bland to sober.  
Thoughts were rational and goal directed without perceptional 
abnormalities and no death wishes.  There was no change in 
the GAF.  

The veteran underwent a private psychiatric examination in 
May 2000.  The examiner reported the veteran was marginally 
self-employed in a carpet business.  The veteran was 
reportedly forced to adjust his work schedule to accommodate 
his symptoms, but had not been working 40 hours per week 
since his discharge.  It was noted that the veteran did not 
attend any social functions preferring to remain at home.  He 
was isolated from his family, friends, and within his 
community since his discharge.  At the time of the 
examination, the veteran demonstrated a very restricted range 
of affect, a sense of foreshortened future, marked mood 
swings, and very increased irritability.  The examiner found 
that the irritability seriously interfered with the veteran's 
interpersonal relationships as well as with his capacity for 
employment.  Other symptoms noted included sleep pattern 
problems, insomnia, intermittent awakening, irritability, 
outbursts of anger, difficulty concentrating, exaggerated 
startle response, and hypervigilance.  The veteran also had a 
second cluster of symptoms related to depression with ongoing 
feelings of hopelessness and helplessness, impaired self-
esteem, expectations of failure and persistent guilt in 
regard to lowered expectations.  The examiner opined that 
both the PTSD and the associated depression markedly impaired 
the veteran's ability to have and maintain interpersonal 
relations and also reduced his capability for gainful 
employment.  Mental status examination revealed that the 
veteran reported increased marital difficulty because of his 
symptomatology and his reduced capability for employment.  
The veteran reported he only had the energy to work 8 hours 
per week.  The veteran was oriented to time, place and 
person.  No disturbance of cognition was noted.  Anxiety was 
moderate.  There was some pressure of speech and occasional 
agitation.  There was no evidence of a thinking disorder and 
recent and remote memory were intact.  The examiner found 
that the veteran had severe PTSD and moderate dysthymia, both 
of which were service related.  The examiner found that the 
veteran's main impairment was due to stress intolerance, 
ongoing anxiety, fluctuating moods, marked irritability and a 
tendency to deal with problems by withdrawing.  The examiner 
opined that the veteran's PTSD had continued essentially 
unabated over the past 15 years.  The examiner found that the 
veteran was totally disabled due to his combined service-
connected physical and psychiatric disabilities which is 
borne out by the veteran's inability to maintain 
interpersonal relationships, his isolation within the 
community and his inability to maintain gainful employment.  
The diagnoses were chronic severe PTSD and moderately severe 
dysthymia which was secondary to the PTSD.  The examiner 
assigned a GAF score of 45 at the time of the examination and 
40 for one year prior.  

In June 2000, the veteran reported that he had taken a trip 
with two of his children to visit another child.  

In July 2000, it was noted that the veteran had increased his 
community activities somewhat and tended to deemphasize his 
business which resulted in increased stress with the marital 
relationship.  The veteran's PTSD symptoms appeared to be at 
a manageable level.  Mood was stable at a somewhat dysthymic 
level.  There was no change in the GAF score.  

In August 2000, it was noted that the veteran continued to 
have intrusive thoughts of being a hostage three to four 
times per week.  When he was anxious from the intrusive 
thoughts, he tended to work harder and faster.  Improvement 
was usually noted by the time he woke up the next morning.  
He reported his ability to deal with environmental stressors 
decreased when his anxiety was up.  He reported he was 
working a great deal.  

In September 2000, the veteran reported that he saw old 
friends from his church but did not go back to the church.  
He was attending a local church.  His marital situation had 
not changed.  Mental status examination revealed that the 
veteran's symptomatology had not changed from all previous 
sessions. 

The most recent VA examination for compensation and pension 
purposes was conducted in September 2000.  The veteran 
reported being depressed and anxious.  He thought his PTSD 
had increased in severity.  At the time of the examination, 
the veteran was self-employed cleaning carpets and 
upholstery.  He also worked part time as a mail carrier 20 
days per year.  He reported that he worked a third of his 
time for his cleaning company because he sometimes felt no 
motivation and a lack of energy.  Activities were limited but 
he attended his children's sporting events and he liked 
family get-togethers.  He would also go hunting.  Most of the 
time, he preferred to be alone.  Subjectively, he reported 
continuing nightmares, frequent flashbacks, hypervigilence, 
being jumpy, easily startled and being nervous for no reason 
at all.  Mental status examination revealed good hygiene.  No 
abnormal movements were present.  He was quite nervous during 
the interview.  He was oriented.  Attention and concentration 
were intense.  Insight and judgment were intact although 
influenced by thoughts of depressive recrimination of his 
captivity.  Affect and mood were appropriate.  There was 
noticeable difficulties in expressing himself, especially 
regarding certain situations during his captivity.  
Interaction and communication were appropriate.  There was no 
indication of an organic process.  There was no indication of 
hallucinations or delusions.  There was no indication of 
homicidal or suicidal ideations.  The diagnoses were moderate 
chronic PTSD, moderate chronic generalized anxiety disorder 
secondary to PTSD and mild to moderate dysthymic disorder 
secondary to PTSD.  The examiner opined that the veteran had 
depression and anxiety which resulted in sleep disturbance 
and also difficulty maintaining adequate social and/or 
occupational functioning.  He continued to experience 
flashbacks and nightmares of his captivity, becoming more 
intense as the anniversary of the event approaches.  He had 
no way of preventing his thoughts and feeling or reacting to 
stressors brought on by flashbacks.  He became very stressful 
and hypervigilent with a sense of foreshortened future.  He 
had intermittent anxiety attacks which influenced his daily 
activities.  The examiner found that there was a decline in 
the veteran's social and occupational functioning since the 
last evaluation.    

In October 2000, the veteran reported that he had begun to go 
to church again.  He had a good relationship with his 
children but continued to have an estranged relationship with 
his spouse.  He was not working very hard at his business and 
the examiner explored the fact that this was an attempt by 
the veteran to punish his wife for disappointing him.  A GAF 
of 50 was assigned.  

In November 2000, it was noted that PTSD symptomatology had 
flared due to recent events regarding the Iranian hostage 
situation.  He was having more nightmares and anxiety.  He 
had trouble with carpal-tunnel syndrome which limited his 
ability to work.  Mental status examination revealed normal 
speech and rational, goal directed thought.  There was no 
homicidal or suicidal ideation.  

In January 2001, the veteran reported that the conflict with 
his wife continued and at other times the relationship was 
functional.  The veteran became angry about how he feels he 
was treated in the relationship.  A GAF of 55 was assigned.  
A separate clinical record dated the same month reveals that 
the veteran was estranged from his wife and seemed somewhat 
estranged from his work world and church.  He was not working 
very hard.  He reported he was bored with work and life but 
did not express suicidal ideation.  Mental status examination 
revealed affect was a little bit rueful.  Thoughts were 
rational and goal directed.  The veteran was alert and 
oriented.  There were no unusual perceptions or death wishes.  
The GAF was unchanged.  

In February 2001, it was observed that family, business and 
the marital relationship appeared to be in equilibrium.  
Mental status examination revealed that the veteran was 
casually dressed.  Mood was stable.  The GAF was 50.  

In April 2001, the veteran reported that he was working more 
in his business but not enjoying it very much.  He was 
getting along with his community and his children.  Mental 
status examination revealed a mood which seemed to lighten up 
as the interview progressed.  Thoughts were rational and goal 
directed.  There were no unusual perceptions or death wishes.  
The GAF was 50.  

In May 2001, the veteran reported that he was working harder 
but found that he was so compulsive that he was kind of slow 
and not very productive.  His mood was better.  He still 
tended to be extremely anhedonic.  Mental status examination 
revealed thoughts were rational and goal directed.  There 
were no unusual perceptions or death wishes.  The GAF was 60.  

In July 2001, the veteran reported that his PTSD had not been 
real active lately but his mood was always a little bit low.  
It was clear to the examiner that the veteran had never had a 
conflict free relationship with any significant women in his 
life (including his mother).  

In August 2001, mental status examination revealed the 
veteran had a good sense of humor and an appropriate range of 
affect.  Thoughts were rational and goal directed.  There 
were no psychotic symptoms or death wishes.  The GAF was 50.  

In December 2001, the veteran indicated that he had daily 
thoughts and reminders about his captivity due to the reports 
of the war in Afghanistan.  The veteran reported being more 
anxious including daily anxiety episodes but less than full 
symptom attacks.  He had more angry feelings in the last few 
weeks and he was troubled and angered by trivial things.  
Mental status examination revealed that speech was normal and 
mood was mildly dysphoric.  Thoughts were rational and goal 
directed.  There were no unusual perceptions or death wishes.  
The assessment was depression and PTSD which was a little 
flared because of the war.  The GAF was 48.  

In January 2002, the examiner opined that the veteran met the 
criteria for unemployability due to the number of service-
connected conditions plus PTSD.  The examiner noted that the 
veteran had not worked full time since his discharge.  The 
marital relationship was unchanged.  He had always been close 
to his children but felt that there may be a loss of 
connection.  Mental status examination revealed a mood which 
was somber at times but appropriate.  Thoughts were rational 
and goal directed.  There were no hallucinations or homicidal 
or suicidal ideation.  The GAF was 48.  

In January 2002, a VA physician wrote a letter opining that a 
combination of the veteran's many medical problems with his 
PTSD makes him unemployable.  

In February 2002, it was reported that there was still a lot 
of marital estrangement.  

In March 2002, the veteran indicated he had more time for his 
children and had attended some sporting events with his son 
and daughter.  He reported he was angry but did not know why.  
Mental status examination revealed that mood was normal 
initially and went through a full range of affects depending 
on the subject matter.  Thoughts were rational and goal 
directed.  

The veteran failed to report for a VA examination scheduled 
in March 2002.  

In May 2002, mental status examination revealed that the 
veteran was alert and oriented.  Speech was normal.  Mood was 
good with a full range of expression.  Thought was rational 
and goal directed without unusual preoccupations.  There were 
no hallucinations or suicidal or homicidal ideation.  The GAF 
was 50.  

In July 2002, it was noted that the veteran's mood had been 
pretty stable all month without any serious mood problems.  
Mental status examination revealed that the veteran was well 
groomed.  Speech was normal.  Mood was a little bit somber.  
Thoughts were rational and goal directed without unusual 
preoccupations.  There were no death wish.  The GAF was 50.  

In September 2002, it was noted that the distance and 
animosity between the veteran and his wife remained.  His 16 
year old son had become more oppositional and verbal lately.  
The veteran had a pretty routine morning social affair, after 
getting the kids off to school he went down to a café for 
coffee.  He attended the Legion.  It was noted that the 
veteran described a very isolated and anhedonic lifestyle.  
Mental status examination revealed that the veteran was clean 
and relaxed.  Speech was fluent and mood appeared to be 
fairly good.  Thinking was rational and goal directed.  The 
GAF was 50.  

In November 2002, the veteran reported being nervous and that 
he had experienced panic attacks like he had in the past.  
Mental status examination revealed that the veteran was clean 
and quite somber.  Mood was appropriate to content.  Thought 
was rational and goal directed.  There were no psychotic 
symptoms or death wishes.  GAF was 60.  

In December 2002, the veteran's spouse informed the veteran's 
physician that he had had incidents of anger involving his 
children including putting his son in a head lock and that 
the anger had increased in her opinion.  

In February 2003, it was noted that the veteran did not 
seemed surprised by his wife's allegations and indicated that 
these allegations had been made before.  Mental status 
examination revealed a full range of affect.  Thoughts were 
rational and goal directed.  There was no unusual content and 
no death wishes or homicidal ideation.  The GAF was 50.  

A March 2003 clinical record includes the annotation that the 
veteran kept himself very busy with work and outside work.  
He did a lot of activities with sports.  

In June 2003, the veteran complained of some flares of 
symptomatology.  The veteran's son was getting into trouble 
and the relationship was strained.  Mental status examination 
revealed the speech was fluent, mood was even and thoughts 
were rational.  The GAF was 50.  

In August 2003, the veteran reported increased memories and 
feelings of his captivity due to news reports about Iraq.  
Mental status examination revealed fluent speech.  Mood 
varied according to content.  Thinking was rational and goal 
directed but somewhat disrupted, distracted and pessimistic.  
He denied homicidal or suicidal ideation.  GAF was 48.  

In September 2003, it was written that the veteran was in the 
process of a divorce and his kids were angry.  Mood was 
holding fairly steady.  Mental status examination revealed 
that mood was even and thinking was rational.  There were no 
perceptual distortions or death wishes.  GAF was 50.  

In December 2003, the veteran reported that he had recently 
helped his nephew move and spent thanksgiving with the 
nephew's family.  This was reported as being relaxing and 
enjoyable.  He had been busy getting records ready for his 
divorce.  He had limited contact with his children.  He had 
lots of volunteer assignments around his county because he 
was retired.  Mental status examination revealed normal 
speech, somber mood and thinking which was rational and goal 
directed.  GAF was 50.  

In January 2004, the veteran indicated that he was able to 
travel during the holidays and see his older children.  He 
was feeling a lot less stress now that he was living alone.  
He had recently visited a fellow hostage in Denver and felt 
it was a very uplifting experience.  There were people who 
really helped the veteran feel better including some people 
he had coffee with and people who used to attend church with 
him.  The veteran's biggest reported problem was with his 
short term memory and concentration which was very 
frustrating.  Mental status examination revealed that speech 
was normal.  Mood was generally euthymic and appropriate.  
Thinking was rational and goal directed.  There were no 
perceptual distortions or death wishes.  GAF was 52.  

In February 2004, the veteran reported that his mood was 
generally good except when issues arose between he and his 
wife.  The veteran indicated that he had been dating a little 
bit.  Mental status examination revealed that speech was 
normal.  Mood varied according to the topic but appropriate.  
Thinking was rational and goal directed.  There were suicidal 
or homicidal ideation.  GAF was unchanged.  

In March 2004, the veteran reported that he was anxious the 
previous day but feeling fine the day of the interview.  He 
was generally more relaxed and comfortable except with regard 
to his spouse.  Mental status examination revealed that 
speech was normal.  Mood was more relaxed.  Thinking was 
rational and goal directed.  There were no perceptual 
distortions or death wishes.  GAF was 50.  

In May 2004, the veteran reported a flare up of his 
flashbacks about captivity.  They were  primarily affect 
flashbacks.  The veteran had increased anger and guilt.  
Mental status examination revealed that the veteran spoke 
well.  Mood was sad but appropriate to content.  Thinking was 
rational and goal directed.  GAF was 52.  

In June 2004, the veteran indicated that his son was having 
behavioral and legal problems but he had a new relationship 
which was going well.  Mental status examination revealed an 
even mood and rational thought which was goal directed.  
There were no perceptual distortions or death wishes.  GAF 
was 52.  

In September 2004, the veteran reported that he felt much 
more nervous with the approach of the anniversary of his 
being taken captive.   He had a lot of trouble sleeping.  He 
was bothered by short term memory problems.  Mental status 
examination revealed that speech was normal, mood was mildly 
dysphoric and thinking was rational.  There were no 
perceptual distortions or death wishes.  GAF was 52.  

In April 2005, it was noted that it had been a pretty quiet 
month.  There were no major conflicts with the ex-spouse.  
The veteran was able to see his children and attend their 
school activities.  He had just returned from a trip out West 
with his girlfriend and they were getting along fine.  Recent 
foggy days were depressing and sleep had not been very good.  

In May 2005, the veteran reported that he still had 
aggravations but he had more peace and solitude so he felts 
he coped with whatever problems arise.  

In August 2005, the veteran indicated that his ex-wife was 
still agitating him from time to time.  He had some sleep 
problems with early awakening.  Documents were referenced as 
indicating the presence of obstructive sleep apnea.  He spent 
most of his time at his girlfriend's ranch.  Mental status 
examination revealed that the veteran was relaxed with little 
irritation or agitation.  Mood was euthymic.  Thought was 
rational with no unusual preoccupations.  There were no 
perceptual distortions or death wishes.  

In October 2005, the veteran reported that he was staying at 
his girlfriend's ranch and helping with ranch work.  He was 
discouraged by his limited physical endurance.  Mood was 
relatively stable.  Mental status examination revealed no 
acute mental status findings.  

In November 2005, it was noted that this was a tumultuous 
month for the veteran since November 4 was the anniversary 
date for his capture.  He builds up to this date with 
increased tension, decreased sleep and increased nightmares.  
His mother had recently passed away and his older daughter 
had emergency surgery for a ruptured tubal ectopic pregnancy.  
It was noted that the veteran was comfortable in his 
relationship and living on a farm.  He avoided going to town 
whenever he could.  He was able to sleep on medication.  
Mental status examination revealed no acute mental status 
findings.  

In December 2005, the veteran reported that he had trouble 
around the anniversary date for his captivity.  He kept on 
the farm most of the time, doing almost all the farm work.  
Mental status examination revealed no acute mental status 
findings.  The assessment was that the PTSD was more active 
this time of year which was typical for the veteran.  He was 
in a more comfortable and supportive relationship which 
helped to keep him grounded.  

In February 2006, the veteran reported that he was having 
difficulty sorting and allocating effects from his parent's 
home.  The division of his parents properly had precipitated 
life-long conflicts between the veteran and his sisters.  
Mental status examination revealed no unusual movements.  The 
veteran was well dressed and groomed.  Speech was normal and 
mood was appropriate to content.  Thought was rational.  
There were no perceptual distortions or death wishes.  

In March 2006, it was noted that the veteran had a rough 
month dealing with the division of his parent's property 
resulting in problems with his siblings.  He had stress from 
his ex-wife and also provoked by his brother in law.  Mental 
status examination revealed no acute mental status findings.  

In April 2006, it was noted that the veteran was fairly 
relaxed.  He continued to work sorting through his parents 
house but this was less stressful since he was able to do 
this alone.  He and his girlfriend were doing fine.  

In May 2006, the veteran reported that he did all right most 
of the time.  He was current on his medications which made it 
easier to control his anger and irritability but there were 
times when things got a little worse for him.  He had 
difficulty discussing his POW experiences and avoided 
gatherings or situations where the war might come up.  He was 
living with his girlfriend and staying busy by getting 
involved in chores at home.  He also tried to go out for 
coffee everyday to make sure he had some sort of social 
contact.  He was on the local library board.  He denied 
helplessness and hopelessness as well as thoughts of harming 
himself or others.  He occasionally had trouble with 
nightmares and flashbacks.  Mental status examination 
revealed that the veteran was oriented with good hygiene.  
Affect was normal and appropriate.  Mood was dysthymic.  
Speech was fluent and spontaneous with a normal rate.  There 
was no formal thought disorder.  There were no suicidal or 
homicidal ideations.  No psychosis was present.  There was no 
problem with memory and concentration.  

In July 2006, the veteran reported that he had had some 
family stress dealing with his sisters and brother in law.  
He denied helplessness and hopelessness as well as thoughts 
of harming himself or others.  He occasionally had trouble 
with nightmares and flashbacks.  Mental status examination 
revealed that affect was of normal range and intensity.  Mood 
was dysthymic.  Speech was fluent and spontaneous with a 
normal rate.  There was no formal thought disorder.  There 
were no suicidal or homicidal ideations.  No psychosis was 
present.  There was no problem with memory and concentration.  
A GAF of 58 was assigned.  

In August 2006, the veteran reported that he did not deal 
with losses very well.  His relationship with his sister was 
strained and he was moving out of his girlfriend's house.  He 
had trouble with sleep and was getting his breathing machine 
checked out.  He denied helplessness and hopelessness as well 
as thoughts of harming himself or others.  He occasionally 
had trouble with nightmares and flashbacks.  Mental status 
examination revealed that affect was of normal range and 
intensity.  Mood was dysthymic.  Speech was fluent and 
spontaneous with a normal rate.  There was no formal thought 
disorder.  There were no suicidal or homicidal ideations.  No 
psychosis was present.  There was no problem with memory and 
concentration.  A GAF of 58 was assigned.  

In September 2006, the veteran reported that he was doing 
alright.  He had some problems with his ex-wife.  Things were 
improving between the veteran and his sister.  He denied 
helplessness and hopelessness as well as thoughts of harming 
himself or others.  He occasionally had trouble with 
nightmares and flashbacks.  Mental status examination 
revealed that affect was of normal range and intensity.  Mood 
was dysthymic.  Speech was fluent and spontaneous with a 
normal rate.  There was no formal thought disorder.  There 
were no suicidal or homicidal ideations.  No psychosis was 
present.  There was no problem with memory and concentration.  
A GAF of 58 was assigned.  

In November 2006, the veteran reported that he had a good 
Thanksgiving with his girlfriend.  He denied helplessness and 
hopelessness as well as thoughts of harming himself or 
others.  He occasionally had trouble with nightmares and 
flashbacks.  Mental status examination revealed that affect 
was of normal range and intensity.  Mood was dysthymic.  
Speech was fluent and spontaneous with a normal rate.  There 
was no formal thought disorder.  There were no suicidal or 
homicidal ideations.  No psychosis was present.  There was no 
problem with memory and concentration.  A GAF of 58 was 
assigned.  


Analysis

The Board finds that an increased rating is not warranted for 
the service-connected psychiatric disability.  

Initially, the Board notes that the competent evidence of 
record indicates that, with the exception of the veteran's 
second wife, he is able to establish and maintain effective 
relationships.  The clinical records reveal that the veteran 
has contact with his children, helping to raise them and 
attending their sporting events.  He also has friends he 
stays in touch with.  After his divorce from his second 
spouse, he was able to establish and maintain a relationship 
with a girlfriend.  While there is some evidence of a 
conflict with his sisters and a brother in law, the veteran 
is able to maintain other relationships.  There is evidence 
of record indicating that he has volunteered during the 
appeal period and that he is a member of the Legion.  He was 
on a local library board.  The most recent evidence of record 
from November 2006 indicates that the veteran maintains his 
relationship with his girlfriend.  

The Board finds that the veteran does not have any of the 
symptoms listed under the criteria required for a 100 percent 
evaluation.  The veteran's thought processes have 
consistently been described as rational and goal directed.  
There is no evidence that the veteran experiences any 
delusions or hallucinations and certainly no evidence of the 
presence of persistent delusions or hallucinations.  There is 
no evidence of grossly inappropriate behavior nor any 
evidence indicating that the veteran was in persistent danger 
of hurting himself or others.  The clinical records indicate 
that the veteran has consistently denied suicidal and 
homicidal ideation.  There is no indication that the veteran 
had an inability to perform activities of daily living.  The 
evidence of record consistently indicates that the veteran is 
appropriately dressed and groomed with appropriate hygiene.  
Mental status examination has consistently demonstrated that 
the veteran was oriented in all three spheres and without any 
significant memory loss.  

The Board notes that total occupational impairment warrants a 
100 percent evaluation.  Significantly, there is no competent 
evidence of record which indicates that the veteran's 
service-connected mental disorder, by itself, is productive 
of total occupational impairment.  The examiner who conducted 
the May 2000 evaluation noted that the veteran was marginally 
employed at that time and had not worked 40 hours a week 
since his discharge.  The examiner also wrote that the mental 
disorder seriously interfered with the veteran's capacity for 
employment.  The examiner also assigned a GAF score of 45 
which is contemplative of an inability to work.  However, the 
examiner also wrote that the veteran was totally disabled due 
to his combined service-connected disabilities and his PTSD.  
The Board finds that the evidence included in the report of 
the May 2000 private psychiatric evaluation demonstrates that 
the veteran is unemployable but this is due to a combination 
of all his service-connected disabilities and not solely due 
to his service-connected mental disability.  The Board notes 
that the clinical evidence of record dated subsequent to this 
report indicates that the veteran was self employed for 
several years after this assessment.  For example, in August 
2000, the veteran reported he was working a great deal.  At 
the time of the September 2000 VA examination, the veteran 
was self-employed and also held a part time job with the post 
office.  As of April 2001, the veteran reported he was 
working more but not enjoying it.  In March 2003, the veteran 
reported that he was very busy at work.  In December 2003, it 
was noted that the veteran had lots of volunteer assignments 
because he was retired.  Other evidence indicates that the 
veteran was able to perform chores on a ranch.  The fact that 
the veteran's industrial incapacity was not due solely to his 
service-connected mental disorder is supported by the letter 
written in January 2002 by his treating psychiatrist which 
indicates that the combination of the veteran's many medical 
problems and his PTSD made him unemployable.  The Board notes 
the veteran has been granted a 100 percent evaluation already 
based on unemployability due to all his service-connected 
disabilities.  The Board finds the preponderance of the 
competent evidence of record does not indicate that the is 
unemployable due solely to his service-connected mental 
disorder.  A 100 percent evaluation is not warranted based on 
total occupational impairment.  

The Board finds that the competent evidence of record does 
not support a 70 percent evaluation for the service-connected 
mental disorder.  The veteran has consistently denied 
suicidal ideation and there is no evidence of obsessional 
rituals.  The majority of the clinical evidence of record has 
consistently indicated the veteran's speech was normal.  
There are references in the clinical records to the presence 
of depression but there is no indication that this depression 
was near continuous nor evidence demonstrating that the 
depression affected the veteran's ability to function 
independently, effectively and appropriately.  There is no 
evidence of the presence of near continuous panic.  There is 
one instance in the clinical records of what appeared to be 
impaired impulse control.  In December 2002, the veteran's 
spouse reported that the veteran put their son in a headlock 
while angry.  There is no other evidence, however, of any 
impaired impulse control.  The Board finds that the 
preponderance of the evidence of record indicates that the 
veteran does not have impaired impulse control of sufficient 
magnitude to warrant a 70 percent evaluation.  This is 
especially so considering the veteran does not display any of 
the other symptomatology listed as being part of a 70 percent 
evaluation.  There is no evidence of the presence of spatial 
distortion, neglect of personal appearance or hygiene nor any 
indication that the veteran had difficulty adapting to a 
stressful circumstance.  As noted above, the Board has found 
that the veteran has been able to establish and maintain 
effective relationships.  The evidence of record does not 
indicate that the veteran has deficiencies in work solely due 
to his service-connected mental disorder for the same reasons 
as stated above.  The evidence of record indicates that the 
veteran's industrial capacity is affected by all his service-
connected disabilities.  

The Board finds that the preponderance of the competent 
evidence of record demonstrates that the veteran does not 
meet the criteria for a 50 percent evaluation for his 
service-connected mental disorder.  In December 1999, it was 
noted that the veteran's affect was somewhat controlled.  
Furthermore, the examiner who conducted the private 
psychiatric evaluation in May 2000 found that the veteran had 
a very restricted range of affect.  However, the examiner who 
conducted the September 2000 VA examination found that the 
veteran's affect was appropriate at that time.  
Significantly, all the clinical records dated subsequent to 
May 2000 either were silent as to the presence of a 
constricted affect or affirmatively found that the veteran's 
affect was appropriate.  The most recent clinical record 
dated in November 2006 also indicated that mental status 
examination revealed affect was of normal range and 
intensity.  The Board finds the preponderance of the 
competent evidence of record demonstrates that the veteran 
does not experience a flattened affect which resulted in any 
social or industrial impairment.  While the examiner who 
conducted the May 2000 private psychiatric evaluation noted 
that the veteran presented with some pressure of speech and 
agitation, none of the other competent evidence of record 
indicates in any way that the veteran had problems with his 
speech to include no evidence of circumstantial, 
circumlocutory or stereotyped speech.  The Board finds that 
the preponderance of the competent evidence of record 
indicates that the veteran's service-connected mental 
disorder is not productive of any speech impairment.  There 
is no competent evidence of record of the presence of panic 
attacks occurring more than once per week.  The evidence of 
record includes very few reference to the presence of panic 
attacks and no evidence whatsoever indicating that panic 
attacks occurred more than once per week.  There is no 
evidence of record indicating that the veteran had difficulty 
understanding complex commands.  While the veteran has 
reported at times that he has problems with short term 
memory, this was only included as a subjective complaint.  
There is no objective evidence of record indicating that the 
service-connected mental disorder is productive of any 
impairment of short or long term memory.  The most recent 
evidence of record dated in November 2006 specifically 
indicates that the veteran does not have any problems with 
memory or concentration.  There is no evidence of record 
indicating that the service-connected mental disorder is 
productive of impaired judgment.  The competent evidence of 
record which addressed the question of the veteran's judgment 
all indicates that judgment was good.  There is no evidence 
of record of the presence of impaired abstract thinking.  
There is some evidence of record of the presence of 
disturbance in motivation and mood.  In September 1999, the 
veteran reported that he had very little interest or 
motivation.  In February 2000, the veteran reported problems 
with no energy and declining motivation.  In May 2000, it was 
noted that the veteran had problems with fluctuating mood.  
In September 2000, the veteran reported that he sometimes 
felt like he had no motivation or energy.  However, 
subsequent clinical records are silent as to any complaints 
of problems with motivation or mood which affected his 
employment or social interactions.  There were annotations of 
some depressed mood at times but no indication that this 
affected his employment or social interactions.  The examiner 
who conducted the September 2000 VA examination included the 
annotation that the veteran had difficulty maintaining 
adequate social and/or occupational functioning.  The Board 
finds as set out above, that the most recent evidence of 
record demonstrates that the veteran was able to maintain 
relationships with his children, relatives, and friends and 
establish a new relationship with a girlfriend.  Furthermore, 
there is no indication that the service-connected mental 
disorder affected the veteran's work relationships.  He was 
self-employed and there is no allegation that he could not 
establish work relationships.  

The Board observes that the GAF scores assigned, and most 
importantly, the most recent GAF scores appear to be 
predominantly reflective of moderate to mild symptoms.  The 
majority of GAF scores are from 50 to 60 with a few scores of 
48 and the one score of 45.  Significantly, the most recent 
GAF scores assigned in July 2006, August 2006, September 2006 
and November 2006 are all 58.  A 30 percent evaluation for 
the service-connected mental disorder is indicative of mild 
to moderate symptoms.  

The Board notes the symptomatology reported at the time of 
the May 2000 private psychological evaluation equates to a 
higher than 30 percent evaluation under the rating criteria 
for evaluation of mental disorders.  The Board finds, 
however, that the vast majority of the evidence of record 
does not indicate the symptomatology associated with the 
veteran's mental disorder warrants a rating in excess of 30 
percent currently assigned.  Significantly, the most recent 
evidence of record does not indicate such a level of 
impairment.  The Board points out once again that where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

The Board finds the competent evidence of record, 
particularly the most recent evidence of record from 2004 to 
2006, demonstrates that the symptomatology associated with 
the veteran's service-connected mental disorder more nearly 
approximates a 30 percent evaluation under the pertinent 
rating criteria.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified symptomatology associated with the veteran's 
service-connected mental disorder which would enable it to 
conclude that the criteria for a higher rating have been 
approximated, and the veteran and his representative have 
pointed to no such pathology.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's mental disability now causes or has 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization post-service rendering impractical the use 
of the regular schedular standards.  Id.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to a rating in excess of 30 
percent for the service-connected mental disability.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


Entitlement to special monthly compensation on account of 
being housebound

To establish entitlement to special monthly compensation  
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i). 

In the current case, none of the veteran's service-connected 
disabilities has been rated as 100 percent disabling.  
Furthermore, the evidence of record does not indicate that 
the veteran has been confined to his premises at any time 
during the appeal period as a result of any disability, 
service-connected or otherwise.  As recently as May 2006, it 
was reported that the veteran tried to go out for coffee 
everyday and was involved in chores at home.  The Board finds 
that the veteran does not meet any of the criteria required 
for a grant of special monthly compensation based on being 
housebound.  The claim is denied.  


ORDER

The appeal is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


